Title: Amendments to the Constitution, [17 August] 1789
From: Madison, James
To: 


[17 August 1789]

   
   Tucker moved to strike out, “No state shall infringe the equal rights of conscience, nor the freedom of speech, or of the press, nor of the right of trial by jury in criminal cases.”


Mr. Madison Conceived this to be the most valuable amendment on the whole list; if there was any reason to restrain the government of the United States from infringing upon these essential rights, it was equally necessary that they should be secured against the state governments; he thought that if they provided against the one, it was as necessary to provide against the other, and was satisfied that it would be equally grateful to the people.
